Citation Nr: 0320167	
Decision Date: 08/14/03    Archive Date: 08/25/03	

DOCKET NO.  00-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability 
on a secondary basis. 

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 

3.  Entitlement to an increased (compensable) rating for 
shell fragment wound scar of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, the appeal is 
REMANDED to the RO for the following:

1.  All medical and administrative 
records relating to the Social Security 
Administration determination concerning 
the veteran's entitlement to disability 
benefits should be obtained.

2.  All records relating to the veteran's 
medical care for PTSD, shell fragment 
wound scar of the left shoulder, and 
bilateral pes planus, from August 2002 to 
the present, should be obtained from the 
VA Medical Center in Tuscaloosa, Alabama.  

3.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
back disability.  The claims folder must 
be made available to the examiner for 
review and the examination report should 
reflect that review was accomplished.  
The examiner is requested to offer an 
opinion as to whether it is as least as 
likely as not that the veteran currently 
has a back disability.  If it is 
determined that the veteran currently has 
a back disability, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently manifested back 
disability is proximately due to or been 
chronically worsened by the veteran's 
service-connected bilateral pes planus.  
If any currently manifested back 
disability cannot be medically linked or 
attributed to the veteran's service-
connected bilateral pes planus on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected PTSD.  
All symptoms should be reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  The 
examiner should report a multiaxial 
diagnosis identifying all current 
psychiatric disorders and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD causes 
occupational and social impairment.  The 
examiner should also indicate the 
veteran's overall psychological, social 
and occupational functioning using the 
Global Assessment of Functioning Scale 
provided in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  The examiner should also offer 
an opinion as to the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to obtain and 
retain gainful employment without 
consideration of any physical 
disabilities.  

5.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his shell fragment wound scar 
of the left shoulder.  The claims folder 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected shell 
fragment wound scar of the left shoulder 
as well as exclude any symptoms that are 
not related to the shell fragment wound 
scar of the left shoulder.  If it is 
determined that limitation of motion of 
the left shoulder is related to the shell 
fragment wound scar of the left shoulder, 
the examiner is also requested to:  
(1) Express an opinion as to whether pain 
that is related to the veteran's service-
connected shell fragment wound scar of 
the left shoulder could significantly 
limit the functional ability of the left 
shoulder during flare-ups, or when the 
left shoulder is used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected shell fragment wound 
scar of the left shoulder, the left 
shoulder exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



